            Case 1:19-mj-10987-UA Document 4 Filed 12/08/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-   -   -    -   -   -   -   -    -   -   -   -    -        X

UNITED STATES OF AMERICA
                                                                     ORDER
                     - v. -

VIRGIL GRIFFITH,

                                 Defendant.

                                                            X

            Upon the             application           of   the    United States,        by   the    United

States Attorney for the Southern District of New York, Geoffrey S.

Berman, by Assistant United States Attorney Kyle A. Wirshba;

            It is found that the Complaint and other filings in the above-

captioned            action           are         currently       sealed   and    the    United      States

Attorney's Office has applied to have the case unsealed,                                                 it is

therefore

            ORDERED that the Complaint and other filings                                  in the above-

captioned action be unsealed and remain unsealed pending further

order of the Court.

Dated:               New York, New York
                     December Y) , 2019




                                                                                                 JUDGE
                                                                      ,__,.,,._,__...=ICT OF NEW YORK
